Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended February 28, 2007 . OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to . Commission file number 0-4465 eLEC Communications Corp. (Exact Name of Registrant as Specified in Its Charter) New York 13-2511270 (State or Other Jurisdiction (I.R.S. Employer of Incorporation or Organization) Identification No.) 75 South Broadway, Suite 302, White Plains, New York 10601 (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, Including Area Code 914-682-0214 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer Accelerated Filer Non-Accelerated Filer X . Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X The number of outstanding shares of the Registrants Common Stock as of April 16, 2007 was 22,459,282. PART 1. FINANCIAL INFORMATION Item 1. Financial Statements eLEC Communications Corp. and Subsidiaries Condensed Consolidated Balance Sheet Feb. 28, 2007 Nov. 30, 2006 (Unaudited) (See Note 1) Assets Current assets: Cash and cash equivalents $ 311,353 $1,337,525 Accounts receivable, net 627,143 630,197 Prepaid expenses and other current assets 66,764 154,749 Deferred finance costs, net 864,644 1,012,941 Total current assets 1,869,904 3,135,412 Property, plant and equipment, net 899,478 903,281 Other assets 167,383 149,525 Total assets $2,936,765 $4,188,218 Liabilities and stockholders equity deficiency Current liabilities: Current portion of long-term debt and capital lease obligations $3,353,464 $3,347,707 Warrant liability 2,211,404 1,251,182 Accounts payable and accrued expenses 2,626,043 2,897,495 Taxes payable 548,014 559,617 Deferred Revenue 151,900 166,100 Total current liabilities 8,890,825 8,222,101 Long-term debt and capital lease obligations, less current maturities 202,405 214,907 Total liabilities 9,093,230 8,437,008 Stockholders equity deficiency: Preferred stock $.10 par value, 1,000,000 shares authorized, none issued and outstanding - - Common stock $.10 par value, 50,000,000 shares authorized, 22,459,282 and 22,434,282 shares issued and outstanding in 2007 and 2006 2,245,928 2,243,428 Capital in excess of par value 27,163,323 27,071,584 Deficit (35,555,158) (33,554,700) Accumulated other comprehensive loss, unrealized loss on securities (10,558) (9,102) Total stockholders equity deficiency (6,156,465) (4,248,790) Total liabilities and stockholders equity deficiency $2,936,765 $4,188,218 See notes to the condensed consolidated financial statements. eLEC Communications Corp. and Subsidiaries Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) For the Three Months Ended Feb. 28, 2007 Feb. 28, 2006 Revenues $1,741,123 $2,496,854 Costs and expenses: Costs of services 1,202,749 1,419,837 Selling, general and administrative 1,139,909 1,246,680 Provision for bad debts 49,386 117,676 Depreciation and amortization 173,539 86,625 Total costs and expenses 2,565,583 2,870,818 Loss from operations (824,460) (373,964) Other income (expense): Interest expense (226,546) (281,385) Change in warrant valuation (960,222) (22,257) Other income 10,770 14,127 Total other income (expense) (1,175,998) (289,515) Net loss (2,000,458) (663,479) Other comprehensive loss - unrealized loss on marketable securities (1,456) (915) Comprehensive loss ($2,001,914) ($664,394) Basic loss per share ($0.09) ($0.04) Weighted average number of common shares outstanding Basic 22,435,949 16,839,282 See notes to the condensed consolidated financial statements. eLEC Communications Corp. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended Feb. 28, 2007 Feb. 28, 2006 Net cash used in operating activities: ($963,831) ($836,555) Cash flows used in investing activities, purchase of property and equipment (51,500) (122,899) Cash flows from financing activities: Repayment of short-term debt - (328,324) Repayment of long-term debt (10,841) (3,230) Proceeds from notes - 1,753,500 Net cash (used in) provided by financing activities (10,841) 1,421,946 Increase (decrease) in cash and cash equivalents (1,026,172) 462,492 Cash and cash equivalents at beginning of period 1,337,525 205,998 Cash and cash equivalents at the end of period $311,353 $668,490 See notes to the condensed consolidated financial statements. eLEC COMMUNICATIONS CORP. Notes To Condensed Consolidated Financial Statements (Unaudited) Note 1-Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the rules and regulations of the Securities and Exchange Commission for Form 10-Q. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three-month period ended February 28, 2007 are not necessarily indicative of the results that may be expected for the year ended November 30, 2007. For further information, refer to the consolidated financial statements and footnotes thereto included in our Annual Report on Form 10-K for the year ended November 30, 2006. Note 2-Major Customers During the three-month periods ended February 28, 2007 and 2006, no one customer accounted for more than 10% of revenue. Note 3-Loss Per Common Share Basic loss per common share is calculated by dividing net loss by the weighted average number of common shares outstanding during the period. Approximately 11,033,000 and 13,807,000 shares of common stock issuable upon the exercise of our outstanding stock options or warrants or, in the three month period ending February 28, 2006, the conversion of our outstanding convertible debt, were excluded from the calculation of loss per share for the three months ended February 28, 2007 and 2006, respectively, because the effect would be anti-dilutive. Note 4-Risks and Uncertainties We provide our wireline services by leasing a portion of the network owned by other larger telecommunications carriers, namely Verizon Services Corp. and Qwest Communications International, Inc., which are commonly referred to as Incumbent Local Exchange Carriers (ILECs). We have multi-state commercial service agreements with the ILECs that are subject to termination for material breach, including non-payment, upon written notice and our failure to cure. These agreements allow us to offer wireline telecommunications services to consumers throughout the ILECs territories without us having to incur network equipment expenditures. Although we continue to build an Internet Protocol (IP) telephony network, and our long-term plans are dependent upon the success of out IP telephony operations, the majority of our revenues are currently derived from the resale of ILEC services. In light of the foregoing, it is possible that the loss of our relationship with the ILECs would have a severe near-term impact on our ability to conduct our business and on our ability to sell our wireline services operation, for which we have a signed agreement to sell to a third party. Our long-term plans, however, are dependent upon the success of our IP operations. Future results of operations involve a number of risks and uncertainties. Factors that could affect future operating results and cash flows and cause actual results to vary materially from historical results include, but are not limited to: · The availability of additional funds to successfully pursue our business plan; · The acceptance of IP telephony by mainstream consumers; · Our ability to market our services to current and new customers and generate customer demand for our products and services in the geographical areas in which we operate; · Our ability to comply with provisions of our financing agreements; · The impact of changes the Federal Communications Commission or State Public Service Commissions may make to existing telecommunication laws and regulations, including laws dealing with Internet telephony; · The highly competitive nature of our industry; · Our ability to retain key personnel; · Our ability to maintain adequate customer care and manage our churn rate; · The cooperation of incumbent carriers and industry service partners that have signed agreements with us; · Our ability to maintain, attract and integrate internal management, technical information and management information systems; · The availability and maintenance of suitable vendor relationships, in a timely manner, at reasonable cost; · Our ability to manage rapid growth while maintaining adequate controls and procedures; · Failure or interruption in our network and information systems; · Our inability to adapt to technological change; · The perceived infringement of our technology on another entitys patents; · Our inability to manage customer attrition and bad debt expense; · Failure or bankruptcy of other telecommunications companies upon whom we rely for services and revenues; · Our lack of capital or borrowing capacity, and inability to generate cash flow; · The decrease in telecommunications prices to consumers; and · General economic conditions. Note 5-Stock-Based Compensation Plans We issue stock options to our employees and outside directors pursuant to stockholder-approved and non-approved stock option programs. In December 2004, the Financial Accounting Standards Board (FASB) issued SFAS No. 123R, Share-Based Payment. SFAS 123R is a revision of SFAS 123, and supersedes APB 25. Among other items, SFAS 123R eliminates the use of APB 25 and the intrinsic value method of accounting, and requires companies to recognize in their financial statements the cost of employee services received in exchange for awards of equity instruments, based on the grant date fair value of those awards. SFAS 123R permits companies to adopt its requirements using either a modified prospective method, or a modified retrospective method. Under the modified prospective method, compensation cost is recognized in the financial statements beginning with the effective date, based on the requirements of SFAS 123R for all share-based payments granted after that date, and based on the requirements of SFAS 123 for all unvested awards granted prior to the effective date of SFAS 123R. Under the modified retrospective method, the requirements are the same as under the modified prospective method, but this method also permits entities to restate financial statements of previous periods based on proforma disclosures made in accordance with SFAS 123. Beginning in fiscal 2006, we account for stock-based compensation in accordance with the provisions of SFAS 123R and have elected the modified prospective method and have not restated prior financial statements. For the three months ended February 28, 2007 and 2006, we recorded approximately $45,000 and $52,000, respectively, in employee stock-based compensation expense, which is included in our selling, general and administrative expenses. As of February 28, 2007, there was approximately $183,000 of unrecognized stock-compensation expense for previously granted unvested options that will be recognized over a three-year period. Note 6-Accounts Payable and Accrued Expenses At February 28, 2007, we are disputing payments on invoices from Verizon amounting to approximately $537,000 because we believe Verizon overcharged us for certain calls made by our customers. Although we are not currently required to pay the disputed amount, Verizon initially rejected our claims. We have escalated many of our claims and hired a firm that specializes in telecom disputes to analyze past call records, resubmit and pursue the claims. This firm has escalated many of the claims and estimated that at a minimum $125,000 of the various claims will be honored. Consequently, we have recorded $412,000 of the disputed charges as a liability and have not recorded the $125,000 amount. Note 7-Defined Benefit Plan We sponsor a defined benefit plan covering one active employee and a number of former employees. Our funding policy with respect to the defined benefit plan is to contribute annually not less than the minimum required by applicable law and regulation to cover the normal cost and to fund supplemental costs, if any, from the date each supplemental cost was incurred. Contributions are intended to provide not only for benefits attributable to service to date, but also for those expected in the future. For each of the three-month periods ended February 28, 2007 and 2006, we recorded pension expense of $24,000. In the first fiscal period of 2007, we contributed $10,000 while in the first fiscal period 2006 we contributed $52,500 to our defined benefit plan. We expect to contribute approximately $50,000 to our defined benefit plan in fiscal 2007. The current investment strategy for the defined benefit plan is to invest in conservative debt and equity securities. The expected long-term rate of return on plan assets is 8%. We also sponsor a 401(k) profit sharing plan for the benefit of all eligible employees, as defined. The plan provides for the employees to make voluntary contributions not to exceed the statutory limitation provided by the Internal Revenue Code. We may make discretionary contributions. There were no discretionary contributions made for the three months ended February 28, 2007 or 2006. Note 8  Principal Financing Arrangements We have completed three financings with our principal lender and each financing requires a certain amount of monthly principal payments. We have negotiated with our principal lender a principal deferral of nine months until August 1, 2007 for one of our notes and a deferral until June 1, 2007 on another note that we anticipate paying off if we close on the definitive purchase agreement we signed on December 14, 2006 to sell our CLEC subsidiaries. In consideration for the principal deferral, on April 16, 2007 we issued to our lender a seven-year warrant to purchase 1,200,000 shares of our common stock at a price of $0.25. We are in default with our lender for not filing this Report on a timely basis, and we anticipate that we will not be able to make the principal payments due on June 1, 2007 unless we are successful in the selling of our CLEC subsidiaries before then. Because of the default on such debt, the debt can be called immediately, and we have classified it as a current liability on our balance sheet and the related debt finance costs are shown as a current asset. Note 9-Income Taxes At November 30, 2005, we had net operating loss carryforwards for Federal income tax purposes of approximately $25,400,000 expiring in the years 2008 through 2026. There is an annual limitation of approximately $187,000 on the utilization of approximately $2,400,000 of such net operating loss carryforwards under the provisions of Internal Revenue Code Section 382. We did not provide for a tax benefit, since it is more likely than not that any such benefit would not be realized. Note 10 - Sale of Subsidiaries On December 14, 2006, we entered into two separate definitive purchase agreements (Agreements) to sell our two wholly-owned subsidiaries that function as competitive local exchange carriers (CLECs) to Cyber Digital, Inc. (Purchaser), a publicly-traded shell company. The planned sales are subject to the receipt of required regulatory approvals, and the Purchaser has reported that the approvals have been issued and the written orders will be forthcoming during the first week of May 2007. In accordance with an amendment to the Agreements, if the closing of the transaction has not occurred by May 12, 2007, the Purchaser or we may terminate the Agreements with no penalty to the terminating party, so long as such delay in closing the transaction is not the result of willful and material breach by the terminating party of any of its obligations under the Agreement. Since the Purchaser is a shell company with no significant tangible assets that requires financing in order to complete this purchase, we are precluded from presenting these subsidiaries as discontinued operations for the quarter ended February 28, 2007. The consummation of this transaction will require the approval of our principal lender. Note 11 - Business Segment Information The Company has two reportable business segments: Wireline Telecommunications Services and IP Telecommunications Services. The operating results of these business segments are distinguishable and are regularly reviewed by the Companys chief operating decision maker. The Wireline Telecommunication Services business segment resells telephone services that run on a wireline network provided by Verizon and Qwest. The IP Telecommunications business segment provides a range of voice telephony service that run over the Internet. Wireline IP Telecommunication Telecommunication Services Services Corporate Total Quarter ended February 28, 2007 Revenues $1,552,233 $188,890 - $1,741,123 Operating income (loss) 131,516 (614,831) (341,145) (824,460) Depreciation and amortization 3,120 51,402 119,017 173,539 Other income and (expense) - (8,422) (1,167,576) (1,175,998) Total assets at February 28, 2007 838,228 1,077,259 1,021,278 2,936,765 Quarter ended February 28, 2006 Revenues $2,471,993 $24,861 - $2,496,854 Operating income (loss) 334,744 (435,096) (273,612) (373,964) Depreciation and amortization 2,011 29,657 54,957 86,625 Other income and (expense) 817 (2,282) (288,050) (289,515) Total assets at February 28, 2006 1,392,624 842,504 843,500 3,078,628 Item 2. Managements Analysis and Discussion of Financial Condition and Results of Operations The statements contained in this Report that are not historical facts are forward- looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 with respect to our financial condition, results of operations and business, which can be identified by the use of forward-looking terminology, such as estimates, projects, plans, believes, expects, anticipates, intends, or the negative thereof or other variations thereon, or by discussions of strategy that involve risks and uncertainties. Management wishes to caution the reader of the forward-looking statements that such statements, which are contained in this Report, reflect our current beliefs with respect to future events and involve known and unknown risks, uncertainties and other factors, including, but not limited to, economic, competitive, regulatory, technological, key employee, and general business factors affecting our operations, markets, growth, services, products, licenses and other factors discussed in our other filings with the Securities and Exchange Commission, and that these statements are only estimates or predictions. No assurances can be given regarding the achievement of future results, as actual results may differ materially as a result of risks facing us, and actual events may differ from the assumptions underlying the statements that have been made regarding anticipated events. Factors that may cause our actual results, performance or achievements, or industry results, to differ materially from those contemplated by such forward- looking statements include, without limitation those factors set forth under Note 4  Risks and Uncertainties. These forward-looking statements are subject to numerous assumptions, risks and uncertainties that may cause our actual results to be materially different from any future results expressed or implied by us in those statements. These risk factors should be considered in connection with any subsequent written or oral forward-looking statements that we or persons acting on our behalf may issue. All written and oral forward looking statements made in connection with this Report that are attributable to us or persons acting on our behalf are expressly qualified in their entirety by these cautionary statements. Given these uncertainties, we caution investors not to unduly rely on our forward-looking statements. We do not undertake any obligation to review or confirm analysts expectations or estimates or to release publicly any revisions to any forward-looking statements to reflect events or circumstances after the date of this Report or to reflect the occurrence of unanticipated events. Further, the information about our intentions contained in this Report is a statement of our intention as of the date of this Report and is based upon, among other things, the existing regulatory environment, industry conditions, market conditions and prices, the economy in general and our assumptions as of such date. We may change our intentions, at any time and without notice, based upon any changes in such factors, in our assumptions or otherwise. Overview We are a provider of local, long distance and international voice telephone services. We provide these services over wirelines, using leased facilities of other carriers, and over broadband services, using our own IP telephony product. IP telephony is the real time transmission of voice communications in the form of digitized packets of information over the Internet or a private network, which is analogous to the way in which e-mail and other data is transmitted. We use proprietary softswitch technology that runs on Cisco and Dell hardware to provide broadband telephone services to other service providers, such as cable operators, Internet service providers, WiFi and fixed wireless broadband providers, data integrators, value-added resellers and satellite broadband providers. Our technology enables these carriers to quickly and inexpensively offer premiere broadband telephone services, complete with order flow management for efficient provisioning, billing and support services and user interfaces that are easily customized to reflect the carriers unique brand. The worldwide rollout of broadband voice services has allowed consumers and businesses to communicate at dramatically reduced costs in comparison to traditional telephony networks. Traditionally, telephone service companies have built networks based on circuit switching technology, which creates and maintains a dedicated path for individual telephone calls until the call is terminated. While circuit-switched networks have provided reliable voice communications services for more than 100 years, transmission capacity is not efficiently utilized in a circuit-switched system. Under circuit-switching technology, when a person makes a telephone call, a circuit is created and remains dedicated for the entire duration of that call, rendering the circuit unavailable for the transmission of any other calls. Because of the high cost and inefficiencies of a circuit-switched network, we have never owned a circuit-switched network. Instead, we have leased circuit-switched network elements from other carriers in order to provide wireline services to customers. Data networks, such as IP networks, utilize packet switching technology that divides signals into packets and simultaneously routes them over different channels to a final destination where they are reassembled into the original order in which they were transmitted. No dedicated circuits are required and a fixed amount of bandwidth is not needed for the duration of each call. The more efficient use of network capacity results in the ability to transmit significantly higher amounts of traffic over a packet-switched network than a circuit-switched network. Packet- switching technology enables service providers to converge traditional voice and data networks in an efficient manner by carrying voice, fax, video and data traffic over the same network. IP networks are therefore less expensive for carriers to operate, and these cost savings can be passed on to the consumer in the form of lower costs for local, long distance and international long distance telephone services. We have created our own Linux-based IP platform and have transitioned into a facilities-based broadband service provider to take advantage of the network cost savings that are inherent in an IP network.
